Citation Nr: 0708844	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a service-connected contusion of the right eye with 
residual scotoma.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to September 
1959.

This matter is before the Board of Veterans? Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the above claim.  This matter was 
previously before the Board in January 2004 and November 
2005, wherein it was remanded for additional development.


FINDING OF FACT

The veteran's right eye disability is manifested by a 
chorioretinal scar with optic atrophy and dimmed vision, 
unilateral concentric field of vision limited to an average 
of 43 degrees, and 20/40 best corrected vision.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected contusion of the right eye with residual 
scotoma have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.83a, 4.84a, Diagnostic 
Codes 6080, 6079, 6081 (2006).

2.  The criteria for a separate 10 percent rating for 
chorioretinal scar with optic nerve atrophy of the right eye 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.75, 4.76, 4.76a, 4.83a, 4.84a, Diagnostic Code 6011 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

An RO oral contact with the veteran in May 2001 that preceded 
the initial adjudication advised the veteran of the types of 
evidence and/or information necessary to substantiate his 
claim and the relative duties upon himself and VA in 
developing his claim.  The veteran responded that he had 
received no treatment for his disability and did not know of 
any additional evidence that may be pertinent to his claim.  
Written VCAA notice was provided in February 2002.  A January 
2003 Statement of the Case (SOC) cited in full the provisions 
of 38 C.F.R. § 3.159(b)(1).  Additional VCAA notice was sent 
to the veteran in February 2004, June 2005 and March 2006.  
The claim was subsequently readjudicated in a Supplemental 
SOC dated in June 2006.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Dec. 21, 2006).  As a uniform rating 
remains in effect, there is no prejudice in failing to notify 
the veteran of the criteria for establishing an effective 
date of award.  See generally Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  The veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  VA has obtained medical opinion, based 
upon review of the claims folder, to determine the current 
severity of the service connected right eye disorder.  VA has 
also obtained medical interpretation of private visual field 
test results submitted by the veteran.  There is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.

II.  Factual Basis

Historically, the veteran incurred a contusion of the right 
eyeball in service when a tree branch struck his right eye 
and upper eye lid.  He was felt to have had a flat detachment 
of the upper nasal retina that partially accounted for visual 
field changes, particularly in the temporal field.  A June 
1959 examination showed right eye (OD) visual acuity of 20/40 
correctable to 20/20 with glasses and normal peripheral and 
central vision.  His external and fundi examinations were 
also normal.  

A private ophthalmology statement dated July 1989 reported 
the veteran's symptoms of a superior nasal blind spot.  
Examination revealed old scars and detachment inferior to the 
right macula from 6 o'clock to 9 o'clock.  Central visual 
acuity was 20/20.  He was given a diagnosis of inferior 
temporal, old, traumatic, retinal detachment.

VA examination in October 1989 demonstrated 20/20 vision of 
the right eye with a small area visual field at 10 to 20 
degrees in the right upper and lower quadrants, and a larger 
area extending from 0 to 35 degrees supranasally.

An RO rating decision dated October 1989 granted service 
connection for contusion of right eye with residual scotoma, 
and assigned an initial 10 percent rating under Diagnostic 
Code 6009-6081.

The veteran filed his claim for an increased rating in April 
2001.  VA examination in May 2001 included the veteran's 
report of decreased right eye visual acuity.  Opthalmic 
examination demonstrated a mild to moderate myopic 
astigmatism in the right eye with best corrected reading 
vision of 20/40-.  His pupils were 3.5 mm., round, and 
reactive to light with no afferent pupillary defect noted.  
Extraocular movement was within normal limits.  Tonometry 
testing pressure was 4 mmHg.  External examination revealed 
no gross signs of ocular disease or trauma.  Slit lamp 
examination of the eyelashes, conjuctiva, anterior chamber, 
cornea and iris was clear bilaterally.  Dilated examination 
of the crystalline lens revealed trace cortical cataract.  
Fundus examination of the optic nerve revealed cup to disc 
ratio of 0.4 with some mild pallor, a well-perfused nerve, 
and clear macula and vessels.  The peripheral retina was 
significant for a chorioretinal scar in the inferotemporal 
right eye quadrant.  According to the Goldman Perimeter Chart 
included in the report of the examination, the contraction of 
visual fields for the right eye was as follows:

Nasally
Normal
Measured
Loss
Temporally
85
80
5
Down 
temporally
85
60
25
Down or 
inferiorly
65
53
12
Down nasally
50
45
5
Nasally
60
44
16
Up nasally
55
5
50
Up or 
superiorly
45
20
25
Up temporally
55
45
10
Total
500

153

The examiner offered diagnoses of supero-nasal visual field 
defect of the right eye; chorioretinal scar, inferotemporal 
retina of the right eye; mild developing cataract 
bilaterally; and mild pallor of optic nerve of the right eye.  
The examiner also provided the following discussion:

[The veteran] is a 71-year old male Army veteran 
who was hit in the right eye while in training in 
1955.  He was hospitalized for two months at that 
time.  He claims that since the injury, he has had 
a visual defect in the right eye and, more 
recently, he has noted that the vision has 
decreased in this eye and appears dimmer than the 
vision in the left eye.

On examination today, the veteran had multiple 
pathologies in the right eye; namely, optic nerve 
pallor, chorioretinal scar and a visual field 
defect.  I believe that the visual field defect is 
due to the trauma to the inferotemporal retina of 
the right eye.  This is supported by evidence of 
the chorioretinal scar seen in this area.

The veteran was also noted to have some mild pallor 
of the optic nerve in the right eye and this is 
probably the reason that he experiences dimmer 
vision in the right eye versus his left eye.  
Whether the optic nerve pallor, or atrophy, is 
related to the trauma suffered in 1955 versus a 
vascular type of incident, which could have 
occurred more recently, is impossible to say.

I would recommend that the veteran continue to wear 
glasses at all times.  The prognosis for the right 
eye is guarded.  It is possible that this veteran 
is developing ischemia of the optic nerve that 
could cause further atrophy of the optic nerve and 
thus further decrease the vision.  He should be 
followed every four to six months for this 
condition.

A February 2003 private ophthalmologist statement reported 
that the veteran had visual acuity with correction of 20/30-1 
in the right eye.  Intraocular pressure by noncontact 
tonometry (NCT) was 07 mm of Hg.  Visual field examination 
revealed a superior field defect.  Fundus examination showed 
optic nerve pallor.  Both eyes were pseudophakic following 
cataract surgery in 2002.  The ophthalmologist provided 
impressions of optic nerve atrophy of the right eye secondary 
to trauma; superior visual field loss of the right eye; and 
pseudophakia of both eyes (OU).  Visual screening results 
using Humphrey's testing was attached to the medical 
statement.

In May 2003, the veteran submitted single field analyses of 
both eyes conducted by the Kaiser Permanente Ophthalmology 
Department.

The veteran underwent additional VA ophthalmology examination 
in October 2004.  Examination showed best corrected right eye 
visual acuity of 20/40 at distance and RS60-2 at near 
distance.  Slit lamp examination (SLE) was significant for 
extensive iris atrophy and translumination defects of the 
right eye.  Oscopy showed 3+ pallor of the right eye 360 
degrees, retinal pigment epithelium (RPE) stipple with 
depigmentation ring in the right macula, periphery RPE 
disruption, and chorioretinal scarring of the inferior 
fundus.  The right eye visual field was slightly more 
restricted than from the Goldmann visual field from 1989.  
The ophthalmologist offered assessments of status post 
retinal detachment of the right eye while in service with 
inferior chorioretinal scarring; optic atrophy of the right 
eye; iris translumination defects of the right eye; 
diffuse/iris atrophy; RPE stipple of the right eye macula 
with military records showing macular edema after trauma; and 
best-correctable acuity right eye reduced from 20/25 to 20/40 
from February 2003.  According to the Goldman Perimeter 
Charts included in the report of the examination, the 
contraction of visual fields for the right eye was as 
follows:

Nasally
Normal
Measured
Loss
Temporally
85
68
17
Down 
temporally
85
60
25
Down or 
inferiorly
65
53
12
Down nasally
50
45
5
Nasally
60
43
17
Up nasally
55
25
30
Up or 
superiorly
45
36
9
Up temporally
55
45
10
Total
500

125

The right eye was said to have a wedge-shaped scotoma, 
altitudinal type, that extended to fixation.  The examiner 
was unable to plot blind spots for either eye.

The ophthalmologist interpreted a subsequent magnetic 
resonance imaging (MRI) scan of the right eye as showing 
right optic nerve atrophy with findings that may represent 
scar tissue from trauma that could be consistent with the in-
service injury.

In an addendum, the ophthalmologist stated as follows:

THE PATIENT'S C-FILE INCLUDES PHOTOCOPIES OF 
HUMPHREY'S FREQUENCY DOUBLING TECHNOLOGY (FDT) 
AUTOMATED VISUAL FIELD SCREENING TEST PRINTOUTS 
DATED 10 FEB 2003 AND 05 JUN 2002.  BOTH TESTS WERE 
CONDUCTED OVER THE CENTRAL 20 DEGREES OF VISUAL 
FIELD ONLY (17 POINTS PER EYE).

THE RIGHT EYE'S PRINTOUT DATED 05 JUN 2002 
INDICATES SEVERE LOSS IN THE SUPERIOR NASAL FIELD 
AND MODERATE RELATIVE LOSS TO SEVERE LOSS IN THE 
SUPERIOR TEMPORAL FIELD EXTENDING FROM 5 DEGREES 
OUT TO 20 DEGREES FROM FIXATION.  THERE IS ALSO A 
SCOTOMA OF MODERATE RELATIVE LOSS IN THE INFERIOR 
NASAL QUADRANT WITHIN THE CENTRAL 20 DEGREES IN THE 
RIGHT EYE.  THE RELIABILITY INDICATORS DEMONSTRATE 
NO FIXATION ERRORS OR FALSE POSITIVE ERRORS...

THE RIGHT EYE'S PRINTOUT DATED 10 FEB 2003 
INDICATES SEVERE LOSS IN THE SUPERIOR NASAL 
QUADRANT EXTENDING FROM 5 DEGREES OUT TO 20 
DEGREES.  THERE IS SEVERE LOSS IN THE SUPERIOR 
TEMPORAL QUADRANT EXTENDING FROM 10 TO 20 DEGREES 
FROM FIXATION.  THERE IS MODERATE RELATIVE LOSS IN 
THE SUPERIOR TEMPORAL QUADRANT FROM 5 TO 10 DEGREES 
FROM FIXATION.  THE SEVERE LOSS IN THE TEMPORAL 
QUADRANT IS MORE EXTENSIVE IN COMPARISON WITH THE 
JUNE 2002 PRINTOUT.  THERE ARE NO INFERIOR SCOTOMAS 
AND THERE ARE NO FIXATION OR FALSE POSITIVE ERRORS...

THE GOLDMAN VISUAL FIELD OF THE RIGHT EYE CONDUCTED 
ON OCTOBER 26 2004 AT THE WEST LA OPTOMETRY CLINIC 
(III4e ISOPTER) DEMONSTRATES A SUPERIOR NASAL 
SCOTOMA THAT INVOLVES THE CENTRAL 5 DEGREES OF THE 
FIELD.  THIS DEFECT BEGINS AT THE FIXATION POINT 
AND COVERS APPROXIMATELY 30 DEGREES OF FIELD.  THE 
REMAINDER OF THE VISUAL FIELD DEMONSTRATES A 
GENERALIZED CONSTRICTION, BUT THE III4e ISOPTER 
LIES OUTSIDE THE CENTRAL 15 DEGREES.

A February 2005 MRI examination of the right eye demonstrated 
abnormality within the right orbit where the optic nerve 
sheath appeared dilated and adherent to the medial and 
lateral rectus muscles with the optic nerve itself appearing 
atrophic.  The findings may have represented scar tissue 
following trauma.  A computerized tomography (CT) scan showed 
a constellation of findings suggesting possible post-
traumatic scarring.  An April 2005 ophthalmology consultation 
measured 20/40-2 visual acuity of the right eye with no 
improvement (NI).  Impressions included a suspicion that 
contracture of scar tissue or other continued degenerative 
process as a result of distant trauma was responsible for the 
recent reduction in vision, but a new lesion of right optic 
nerve could not be excluded.

A March 2005 VA ophthalmology consultation measured corrected 
distant visual acuity of 20/40 in the right eye and 20/25 in 
the left eye.  Visual field testing using Humphrey's was 
interpreted as showing extensive and severe field loss 
superior and nasal for the right eye, but the test had a low 
reliability.  The optometrist opined that it was possible 
that traction on the right optic nerve by shrinking scar 
tissue might be responsible for the veteran's complaint of 
additional vision loss decades after the initial injury.  His 
glaucoma was also suspected as due to old ocular trauma.  In 
December 2005, distant corrected visual acuity measured 
20/40+2 in the right eye and 20/20 in the left eye.  
Confrontation visual fields were interpreted as showing a 
superior field loss.  

A March 2006 addendum report stated as follows:

The visual field test printout dated May 5, 2003 
indicates the testing was performed at "Kaiser 
Permanente Ophthalmology Department/2000 Phys 
Plaza" and that the test strategy was a Humphreys 
Central 24-2 Threshold test.  Visual acuity was 
left blank on the forms for both eyes.

Right eye field interpretation:

Reliability indicators: 0/13 fixation losses, 0% 
false positi[ve] errors; 0% false negative errors.  
(This indicates a very high reliability).

The mean deviation was -17.18 decibels (this is 
severely reduced overall sensitivity)

There is an absolute scotoma (sensitivity = 0 
decibels) that extends over nearly the entire 
superior/nasal quadrant of the tested area and 
nearly half of the superior temporal quadrant.  All 
but one of the remaining test points in the 
superior field have significantly reduced 
sensitivity, ranging from 13 decibels to 26 
decibels below normal.

In the inferior half of the visual field, 9 of the 
26 test points are below normal sensitivity.  Two 
points in the inferior/nasal field are 9 decibels 
and 19 decibels below normal.  One point in the 
inferior temporal field is 10 decibels below 
normal...


III.  Legal criteria and analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(a) (West 2002).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See also 38 C.F.R. § 4.3 (2006).  The 
Board has considered all the evidence of record, but has 
reported only the most probative evidence regarding the 
current degree of impairment which consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The severity of visual impairment is ascertained, for VA 
rating purposes, by application of the criteria contained in 
38 C.F.R. § 4.75-4.84a.  Injuries to the eye are rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2006).  

Where defective vision in only one eye is the result of a 
service-connected disability, and the veteran is not totally 
blind, 38 C.F.R. § 4.14 precludes using defective vision in 
the nonservice-connected eye in determining the degree of 
disability from defective vision.  The nonservice-connected 
eye must be considered normal or noncompensable.  38 C.F.R. 
§ 3.383 (2006).

The veteran's visual acuity has been examined on several 
occasions during the pendency of this appeal, with visual 
acuity no worse than 20/40 in the right eye.  The Rating 
Schedule provides that where vision is 20/40 (6/12) or 
better, a noncompensable evaluation is warranted.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 (2006).  For a rating for 
visual impairment, the best distant vision obtainable after 
the best correction by glasses will be the basis of the 
rating.  38 C.F.R. § 4.75 (2006).  Thus, based on the visual 
acuity, a higher rating is not warranted.  

Considering next any loss of visual field, a minimum 10 
percent rating is warranted for a large or centrally located, 
unilateral scotoma.  38 C.F.R. § 4.84a, Diagnostic Code 6081 
(2006).  This is the rating currently in effect.  A higher 20 
percent rating may be warranted for visual field impairment 
under Diagnostic Code 6080, but the 10 percent rating under 
Diagnostic Code 6081 may not be combined with a 10 percent 
rating under Diagnostic Code 6080.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6081, NOTE (2006).

The average concentric contraction of visual fields are 
calculated by applying the formula in 38 C.F.R. § 4.76a.  
Under this formula, the extent of visual contraction in each 
eye is determined by recording the extent of the remaining 
visual fields in each of the eight 45 degree principal 
meridians.  The number of degrees lost is determined at each 
meridian by subtracting the remaining degrees from the normal 
visual fields in Table III.  The degrees lost are then added 
together to determine total degrees lost.  The different 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  Table III provides the 
following normal visual field extent at 8 principal meridians 
(as reported above).

Applying this formula to May 2001 Goldman Perimeter Chart 
results, the right eye demonstrated a remaining visual field 
of 347 degrees with an average contraction of 43 degrees.  
Applying this formula to the results from the October 2004 
Goldman Perimeter Chart results, the right eye demonstrated a 
remaining visual field of 375 degrees with an average 
contraction of 47 degrees.  Unilateral visual field 
impairment to 16 degrees warrants a 10 percent rating.  
38 C.F.R. § 4.84a, Diagnostic Code 6080.  Unilateral visual 
field impairment to 15 degrees but not 5 degrees warrants a 
20 percent rating.  Id.  Thus, the unilateral average 
contraction of 43 degrees falls well short of the criteria 
for a 20 percent rating under Diagnostic Code 6080.

However, the veteran has also reported a dimming of his right 
eye vision.  Private and VA medical opinion have attributed 
his dimmed vision to chorioretinal scar with optic nerve 
atrophy as residual of his service-connected eye injury.  
Under Diagnostic Code 6011, a maximum 10 percent rating is 
assignable for localized scars or atrophy of the retina, 
centrally located, with irregular, duplicated, enlarged or 
diminished image.  VA regulations allow for combining 
evaluations for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition."  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994); 38 C.F.R. § 4.14 (2006).  Applying the doctrine 
of the benefit of the doubt, and the provisions of 38 C.F.R. 
§ 4.7, on behalf of the veteran, the Board finds that a 
separate 10 percent rating to account for the veteran's 
dimmed vision, as opposed to his visual field loss, is not 
prohibited by 38 C.F.R. § 4.14.  Thus, a separate 10 percent 
rating is warranted under Diagnostic Code 6011.

Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted for visual acuity and field vision 
deficits caused by service-connected contusion of the right 
eye with residual scotoma.  A separate 10 percent rating is 
warranted for dimming of vision due to chorioretinal scarring 
with optic nerve atrophy.  In deciding the case, the Board 
has deemed the veteran's report of visual limitations both as 
competent and credible.  However, the objective measurements 
regarding the extent of his visual acuity and field vision 
loss holds more probative value.  His report of dimmed vision 
as resulted, in part, in the award of a separate 10 percent 
rating for chorioretinal scarring with optic nerve atrophy.  
The preponderance of the lay and evidence is against a higher 
rating still.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).


ORDER

A rating in excess of 10 percent for service-connected 
contusion of the right eye with residual scotoma is denied.

A separate 10 percent rating for chorioretinal scar with 
optic atrophy is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


